United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50698
                        Conference Calendar



ETHAN ERWIN ROBERTS,

                                    Petitioner-Appellant,

versus

DENNIS SMITH, Warden, Federal Correctional Institute, La Tuna,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 3:05-CV-103
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Ethan Erwin Roberts, federal prisoner # 01721-017, pleaded

guilty to conspiracy to manufacture methamphetamine and, on April

12, 2000, was sentenced to 112 months of imprisonment.      He

appeals the district court’s denial of his 28 U.S.C. § 2241

petition challenging the Bureau of Prisons’ (BOP’s) method of

calculating his good-time credits under 18 U.S.C. § 3624(b).

     Roberts argues that the BOP has incorrectly interpreted

§ 3624(b), resulting in the potential loss of 65 days of good-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50698
                                 -2-

time credits.   In Sample v. Morrison, 406 F.3d 310, 312-13 (5th

Cir. 2005), this court rejected the precise arguments that

Roberts now advances.    The Sample court dismissed the appeal for

lack of subject-matter jurisdiction, however, concluding that the

petition was not ripe for review.    Id. at 312.   The court

concluded that the “temporally distant and speculative nature” of

the claims rendered the § 2241 petition premature.     Id.

     As Roberts concedes, his arguments are foreclosed by Sample.

Because Roberts is seeking the same sort of relief found

premature in Sample, we dismiss the instant appeal for lack of

subject-matter jurisdiction.

     APPEAL DISMISSED.